Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 1 of 7 PagelD# 2059

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
Vv. Criminal No. 3:14cr44-01
TAMARA WILLIAMS
MEMORANDUM OPINION

This matter is before the Court on the defendant’s pro se
MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c) (1) (A)
(Compassionate Release) (ECF No. 159) and the defendant’s MOTION
FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST
STEP ACT (ECF No. 183). Having considered those documents, the
United States’ Response in Opposition to Defendant’s Motion for
Compassionate Release (ECF No. 184), the JOINT STATUS REPORT (ECF
No. 186), the position of the United States Probation Office (ECF
No. 187), the file and the Presentence Report (ECF No. 161), the
defendant’s pro se MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C.
§ 3582(c)(1) (A) (Compassionate Release) (ECF No. 159) and the
defendant’s MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION
603(b) OF THE FIRST STEP ACT (ECF No. 183) will be denied.

BACKGROUND

Tamara Williams pled guilty to a conspiracy to distribute and

possess with intent to distribute 500 grams (g) (1). Williams was

also named in a one count Criminal Information charging with him
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 2 of 7 PagelD# 2060

Disposal of Firearm to Prohibited Person, in violation of 21 U.S.C.
§§ 846 and 841(a)(1) and 841(b) (1) (B) (ii). According to the
record and the presentence report, when his residence was searched,
Williams was found in possession of three kilograms of cocaine and
a .45 caliber semi-automatic handgun (Ruger). At the time,
Williams acknowledged that he had received the cocaine from his
supplier and that he intended to distribute it. Williams’
criminal history category was III and reflected two previous
convictions for drug dealing and a juvenile conviction for robbery
(which is important only because the defendant's brief argues that
he no history of violent conduct). Further, Williams committed
the offense of conviction while still serving a five- year period
of good behavior on a previous drug distribution conviction in
Maryland.

On August 28, 2014, Williams was sentenced to 135 months of
imprisonment to be followed by four years of supervised release.
That sentence was reduced to 120 months in 2016 under retroactive
amendments to the sentencing guidelines (ECF No. 115). His
projected release date is July 22, 2022.

At the time that Williams filed the motions at issue, he was

confined in FCI Gilmore. Afterward, he was transferred to FCI

Oakdale I.
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 3 of 7 PagelD# 2061

Williams bases his request for compassionate release on the
contention that two of his medical conditions, hypertension and
latent tuberculosis (with supraventricular tachycardia) put him at
an increased risk of serious illness if he were to contract COVID-
19. On January 27, 2021, Williams tested positive for COVID-19
but the records indicate that he was isolated, that he remained
asymptomatic. By February 10, 2021, Williams’ case of COVID-19

had been resolved with no severe consequences.

DISCUSSION
The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment. . . if it finds that
‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582{c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive

professional efforts to curtail the virus’ spread. United States
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 4 of 7 PagelD# 2062

v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020).

To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

{his] prison facility.” United States v. White, F. Supp.3d

 

, 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting

United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 5 of 7 PagelD# 2063

1. Particularized Susceptibility

The defendant has established that he suffers from
hypertension which the CDC recognizes as presenting an increased
severity of consequences if COVID-19 is contracted. He also has
latent tuberculosis and supraventricular tachycardia, neither of
which has the CDC placed in the increased risk category. However,
the fact that a defendant has established a higher susceptibility
to COVID-19 does not resolve the particularized susceptibility
requirement because identified risk factor conditions must be
serious to constitute extraordinary and compelling reasons. It
appears from the record that the conditions on which Williams bases
his motion are “chronic conditions that can be managed in prison
[and thus] are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at
*2-3 (E.D. Cal. Feb. 12, 2020). In addition, Williams has not
established that his medical needs cannot be met while incarcerated
and, indeed, the medical records filed herein outline that he
receives regular medical care, adjustment of his medications, and
testing related to the chronic health issues. Moreover, Williams
actually contracted COVID-19, was asymptomatic, and has recovered
from it without serious consequence.

In sum, Williams has not met the particularized

susceptibility risk facet of the applicable test.
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 6 of 7 PagelD# 2064

2. Particularized Facility Risk

Nor has Williams met the particularized facility risk
component of the appropriate test. His motion cites press
releases respecting the instances of COVID-19 among inmates and
staff at BOP facilities nationwide, but provides no real
evidentiary support of a particularized risk of contracting the
disease at FCI Oakdale MI, the defendant’s facility of
incarceration. Further, the record reflects that, at the time of
the filing of the Government’s papers, FCI Oakdale I had one active
case of COVID-19 among inmates, 26 active cases of COVID-19 among
staff, and that 227 inmates and 21 staff members had previously
recovered from COVID-19. While FCI Oakdale I lost seven inmates
to COVID-19 (apparently before Williams arrived), the record shows
that all inmates who have tested positive are being appropriately
treated and isolated in accord with the appropriate CDC guidelines
that have been adopted by the Bureau of Prisons.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if Williams had met the particularized risk
assessment and the particularized facility assessment (which he
has not), it would be appropriate to deny compassionate release in
perspective of the sentencing factors prescribed by 18 U.S.C. §
3553 (a). Compassionate release, of course, is appropriate only

where the defendant is not a danger to the safety of any other
Case 3:14-cr-00044-REP Document 188 Filed 05/06/21 Page 7 of 7 PagelD# 2065

person or of the community. The defendant argues, in conclusory
fashion, that he is not a danger to the community. That, he says,
is largely because he has no record of violence. That, however,
is erroneous because, as a juvenile, he was convicted of robbery.
Moreover, Williams has long been engaged in drug trafficking. The
offense of conviction involved more than three kilograms of powder
cocaine and was committed while Williams was on release for an
earlier drug trafficking conviction. And, Williams was caught
with a semi-automatic .45 caliber pistol along with his substantial
supply of cocaine. That history bespeaks a significant risk of
danger to the community and a need for Williams to serve the full
sentence so as to deter him from yet more drug trafficking and to
protect the public.
CONCLUSION

For the reasons set forth above, the defendant’s pro se MOTION
FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582 (c) (1) (A)
(Compassionate Release) (ECF No. 159) and the defendant’s MOTION
FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST
STEP ACT (ECF No. 183) will be denied.

It is so ORDERED.

/s/ Ast!

Robert E. Payne

Senior United States District Judge
Richmond, Virginia

Date: May 1D. 2021
